Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is responsive to the Amendment and Request for Continued Examination (RCE) filed on 02 August 2022.  As directed by the Amendment, claims 1-2, 4, 7-9, 17, 20, and 23-25 have been amended.  Claims 1-2, 4-15, 17-18, and 20-31 are pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 August 2022 has been entered.
 
Response to Arguments
The arguments presented on pages 13-15 of the Remarks filed on 02 august 2022 have been fully considered by the Examiner, but are moot in view of the new grounds of rejection presented below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-2, 4-6, 10-15, 17-18, 20-22, and 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Jindal et al. (US 2015/0154632, hereinafter “Jindal”) (previously cited) in view of Wu et al. (US 2016/0019581, hereinafter “Wu”) (previously cited) and further in view of Telhaj, Shqiponje, et al., "Competition within schools: Representativeness of Yellis Sample Schools in a study of subject enrollment of 14-16 year olds." Institute for Education Policy Research Working Paper 2004/11, hereinafter “Telhaj”.

Regarding claim 1, Jindal discloses [a] method comprising: receiving presentation data describing presentation of a content item to a plurality of individuals by a plurality of content publishers, the presentation data comprising a plurality of presentation features associated with presentation of the content item to each individual of the plurality of individuals (Jindal, ¶ [0028], “When an online ad is served, one or more parameters may be used to describe how, when, and/or where the ad was served. These parameters are referred to as "serving parameters" below. Serving parameters may include, for example, one or more of the following: features of (including information on) a document on which, or with which, the ad was served, a search query or search results associated with the serving of the ad, a user characteristic (e.g., their geographic location, the language used by the user, the type of browser used, previous page views, previous behavior, user account, any Web cookies used by the system, user device characteristics, etc.)” [Presentation data including information about both the method by which the ad was served and the individuals to whom the ad was served]
and, where the plurality of individuals comprises a first group of individuals and a second group of individuals, wherein: the first group of individuals comprises  individuals for whom the presentation data contains user identifying information associated with one or more users of an online system (Jindal, ¶ [0071] “Using the information 220 in addition to the estimations of operations 225, the operations 235 may determine and output a single user-IP segment 240 (e.g., which includes all IP addresses having a single user that are exposed to an ad campaign with view-through conversions) and a multiple user-IP segment 245 (e.g., which includes all IP addresses having more than one user behind them that are exposed to an ad campaign with view-through conversions. The single user-IP segment information 240 and multiple user-IP segment 245 information may be obtained and used by the view-through conversion determination operations 250.” [The ad presentation and conversion data includes IP addresses, some of which (in the “single-user IP segment”) are associated with and uniquely identify a single user, while others (in the “multiple user-IP segment”) are shared among multiple users such that those users are not uniquely identified in the data.]
and the second group of individuals comprises individuals for whom the presentation data does not contain user identifying information; (Ibid., [the “multiple user-IP segment”)

generating a sampled group of individuals by sampling the first group of individuals, […] (Jindal, ¶ [0063] “Embodiments consistent with the present invention determine view-through conversion information based on view-through conversions of IP addresses, typically those associated with a single-user. Single-user IP addresses are used as a sampling group to measure a sample view-through conversion rate.) 
retrieving conversion data describing a set of occurrences of an event associated with the content item, the conversion data comprising a plurality of conversion features associated with each occurrence of the set of occurrences (Jindal, ¶ [0024] “’Conversion’ means that a user does some activity on an advertiser's site such as registration, sales, visiting a particular page (e.g., specified by the advertiser) or performing another activity ( such as, for example, requesting product information, sending a product inquiry, or adding items to a shopping cart) (e.g., specified by the advertiser), and is thus considered to have converted.”;
Jindal, ¶¶ [0088-89] “Once the conversion events are logged, we could obtain IP addresses that are converted for each customer (advertiser) could be obtained. The data could then be partitioned by single-user IP segment and multi-user IP segment.
[0089] If the log source is advertising conversion log (conversion log 410) (with light weight pixel approach), a conversion event might contain data such as, IP address (the IP address that had a conversion on the advertiser's Website), conversion tracking id (for conversion tracking purposes, it is unique for each customer), and/or conversion tracking cookie (by checking the presence of conversion tracking cookie, whether the conversion is a result of early exposure and click on a campaign can be determined).”
and user identifying information associated with an2anan individual who performed the event for each occurrence of the set of occurrences; Ibid. [the conversion data contains an identifying IP address such as a single-user IP, as well as a “conversion tracking id” which is unique for each customer.]
identifying, from the conversion data, a plurality of converting individuals of the sampled group of individuals who performed the event associated with the content item; Jindal, ¶ [0088] “Once the conversion events are logged, we could obtain IP addresses that are converted for each customer (advertiser) could be obtained. The data could then be partitioned by single-user IP segment and multi-user IP segment.” [The single-user IP segment is used as the basis for sampling as described above, and the conversion event data may be partitioned to separate the conversion events performed by single-user IP addresses.]

While Jindal above discloses presentation features for a sampled subpopulation of identified individuals and for a total population of both identified and non-identified individuals, Jindal does not explicitly disclose wherein the sampled group of individuals is generated such that set of presentation features associated with the sampled group of individuals have at least a threshold measure of similarity to the plurality of presentation features.

	Telhaj teaches wherein the sampled group of individuals is generated such that set of presentation features associated with the sampled group of individuals have at least a threshold measure of similarity to the plurality of presentation features. (Telhaj, pg. 2, first paragraph, “When the target population is known, it can be tested if the sample is likely to have been drawn from that population. For this test we are hoping to retain: H0: The sample matches or represents the target population for the variable of interest. H1: Otherwise. If the sample is representative in some important target variables, then we have increased confidence in the validity of the sample to represent the target population.”
Telhaj, § 2 “Tests to be used for Sample Representativeness,” We use three different tests to check for sample representativeness: 
1- When a variable is a continuous one, we can simply use a z-test. The Z-test assesses the hypothesis about the mean of the population represented by the sample: 
    PNG
    media_image1.png
    66
    151
    media_image1.png
    Greyscale

where x is the sample mean; m is the population mean, and S is the standard error of the sample mean, and n is the number of observations in our sample. This test applies to the following continuous variables: school size, attainment, pupil-teacher ratio, and deprivation index variables. 
2- In cases when there are proportions, we use the test of proportions. When there is a known population the test is given by: 
    PNG
    media_image2.png
    69
    100
    media_image2.png
    Greyscale

where r is the sample population proportion, P is the population proportion and [sigma.sub.p] is the standard error of the proportion and is given by: 
    PNG
    media_image3.png
    67
    150
    media_image3.png
    Greyscale
 
This test applies to the following proportional variables: SEN, school gender, FSM, and EAL. 
3- In cases when the variable is of a multiple category, we can use the [Chi-squared] test. [Chi-squared] tests the hypothesis about the distribution of category values of the population represented by our sample. Also binary variables can be tested this way. The formula for this test is: 
    PNG
    media_image4.png
    68
    138
    media_image4.png
    Greyscale

This test applies to the following variables: school governance and OfSTED judgements. What we seek here is a statistic that measures the discrepancies between our sample frequencies and population’s frequencies for different categories for the variables of interest. For example, for the variable ‘school governance’ if H0 is true, then the frequency of comprehensive schools enrolling students up to 16 years of age, comprehensive schools enrolling students up to 19 years of age, and other schools in our sample should respectively be similar to that of the population. Thus, the difference (O – E) will be relatively small.”
Telhaj, pg. 5 “1- Continuous Variables” “Since this is greater than 1.96, which is the critical vale of z0.05 for a 5 percent significant level, we cannot accept H0 that the schools size in our sample is the same as that of the population.” [Corresponds to claimed “threshold measure of similarity”]
Telhaj, pp 8-9 “2- Proportions” “Since this is greater than 1.96, which is the critical vale of z0.05 for a 5 percent significant level, we cannot accept H0 that the schools size in our sample is the same as that of the population.” [Corresponds to claimed “threshold measure of similarity”]
Telhaj, pg 10 “Multiple Category Variables,” “The decision criterion for a 5 percent significance level as found from the [Chi-squared] table with degrees of freedom = 3 – 1 = 2, is 5.99, while as shown by Table 5, the [Chi-squared] (calculated) = 7.638. Thus, c 2 (calculated) is not within the decision criterion for a 5 percent significance.” [Corresponds to claimed “threshold measure of similarity”]
	[Telhaj teaches sampling from a population and applying various tests depending on the variable type(s) to ascertain whether the sample accurately represents the population.  The samples may be drawn from the subpopulation of identified users disclosed in Jindal, while the total population of identified and non-identified users may represent the “population” as used in Telhaj to evaluate the representativeness of the sample.]

	Telhaj is analogous art, as it is in the field of sample and population feature distributions, and is directed to the task of computing the similarity between sample and population distributions to within desired thresholds.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to compare the sample and population feature distributions of Jindal using the representativeness tests of Telhaj, the benefit being that “The issue of sample representativeness is critical in impact evaluations. Biases can arise from a sample which does not represent the participant population, or a nonparticipant sample which does not represent the participant population.” (Telhaj, Introduction, ¶ 1) and “If the sample is representative in some important target variables, then we have increased confidence in the validity of the sample to represent the target population.” (Telhaj, pg. 2, ¶ 1)

Jindal further does not explicitly disclose identifying a set of training data comprising a set of presentation features and a set of conversion features associated with each individual of the plurality of converting individuals; 
-or-
 training a machine learning model using the training data, the machine learning model extrapolating a number of occurrences of the event attributable to presentation of the content item to the plurality of individuals by a content publisher of the plurality of content publishers.

	Wu teaches identifying a set of training data comprising a set of presentation features and a set of conversion features associated with each individual of the plurality of converting individuals; (Wu, ¶ [0078] “the online system determines cluster model parameters based on training data; the training data generated based on characteristics of users associated with a targeting group that is associated with the same targeting criteria as the cluster group”) 
-and-
and training a machine-learned model using the training data, the machine-learned model extrapolating a number of occurrences of the event attributable to presentation of the content item to the group of individuals by the content publisher. (Wu, ¶ [0077] “Various cluster techniques may be used to determine the cluster model associated with a cluster group. In various embodiments, the cluster model implements machine learning and/or statistical techniques. For example, the cluster model is a statistical classifier using a weighted linear combination of values corresponding to user characteristics (or a logistic function of the weighted linear combination), with the cluster model parameters used as weights of the linear combination. As another example, the cluster model is an unsupervised machine learning algorithm, such as an artificial neural network, and the cluster model parameters are weights of connections between input, hidden, and output
layers of the neural network.”; ¶ [0079] “The online system 100 determines affinities for content associated with targeting criteria associated with the cluster group for different user characteristics and combinations of user characteristics determined from the training data. The determined affinities provide a measure of a user having different user characteristics or combinations of user characteristics in content associated with targeting criteria associated with the cluster group. Hence, the determined affinities provide an indication of a likelihood of a user having a combination of characteristics or having a characteristic such as interacting with content associated with the targeting criteria.”)

	Wu is analogous art, as it is in the field of online advertising and addressed the task of predicting user response to presented ad content.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to implement the clustering and affinity prediction of Wu using the ad serving parameters, ad targeting criteria, and conversion information of Jindal, the benefit being that it allows for the identification of users with an affinity for the content specified in an advertisement request, as recited by Wu at ¶ [0054] “For example, the online system 100 includes the user in a cluster group associated with the targeting criteria and the advertisement request if the user's measure of affinity for content in the advertisement request is greater than the cluster cutoff score of the cluster group.”

Claim 17 recites similar limitations as claim 1, and is rejected under the same rationale as applied to claim 1 above.

Regarding claim 2, The combination of references as applied to claim 1 above teaches [t]he method of claim 1.  Further, Wu teaches further comprising: identifying, from the plurality of individuals, a group of users of the online system based on the user identifying information included in the presentation data; (Wu, Fig. 6, Target Population 610, Targeting Group 620, and Cluster Groups 630A and 630B; ¶ [0057] “the target population 610 is defined from all users of the online system by deterministic criteria (e.g. users who live in Canada, or female users who live in Montana)”) […] identifying a training data set comprising one or more values associated with a set of presentation features associated with each user of the subgroup of users; (Wu, ¶ [0078] “the online system determines cluster model parameters based on training data; the training data generated based on characteristics of users associated with a targeting group that is associated with the same targeting criteria as the cluster group”) and training an additional machine-learned model using the training data set, the additional machine-learned model determining the group of individuals presented with the content item by the content publisher. (Wu, ¶ [0075] “by identifying one or more cluster groups associated with a user, the online system identifies targeting criteria to associate with the user even though characteristics of the user do not satisfy the targeting criteria.  This allows the online system to identify additional advertisements or other content for presentation to the user, even though the user is not associated with at least a threshold number of characteristics that satisfy the targeting criteria”)
and Telhaj teaches selecting, from the group of users, a subgroup of users having at least a threshold measure of similarity to the plurality of individuals; (Telhaj, pg. 5 “1- Continuous Variables” “Since this is greater than 1.96, which is the critical vale of z0.05 for a 5 percent significant level, we cannot accept H0 that the schools size in our sample is the same as that of the population.” [Corresponds to claimed “threshold measure of similarity”]
Telhaj, pp 8-9 “2- Proportions” “Since this is greater than 1.96, which is the critical vale of z0.05 for a 5 percent significant level, we cannot accept H0 that the schools size in our sample is the same as that of the population.” [Corresponds to claimed “threshold measure of similarity”]
Telhaj, pg 10 “Multiple Category Variables,” “The decision criterion for a 5 percent significance level as found from the [Chi-squared] table with degrees of freedom = 3 – 1 = 2, is 5.99, while as shown by Table 5, the [Chi-squared] (calculated) = 7.638. Thus, c 2 (calculated) is not within the decision criterion for a 5 percent significance.” [Corresponds to claimed “threshold measure of similarity”])

Claim 18 recites similar limitations as claim 2, and is rejected under the same rationale as applied to claim 2 above.

Regarding claim 4, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.  Further, Wu teaches wherein generating a sampled group of individuals comprises: determining a first distribution of presentation feature values associated with the plurality of individuals based on the plurality of feature values; (Wu, ¶ [0065] "the online system determines 730 a cutoff measure of affinity so that the obtained percentile of users includes users having a determined measure of affinity above the cutoff measure of affinity. In one embodiment, the online system 100 ranks the users by affinity and determines a distribution of users by affinity.") 
and Telhaj teaches and selecting the sampled group of individuals such that the set of presentation features associated with the sampled group of individuals has a distribution of presentation feature values having at least a threshold measure of similarity to the first distribution. (Telhaj, § 2, “3- In cases when the variable is of a multiple category, we can use the [Chi-squared] test. [Chi-squared] tests the hypothesis about the distribution of category values [corresponds to claimed “distribution of presentation value features”] of the population represented by our sample. Also binary variables can be tested this way. The formula for this test is: 
    PNG
    media_image4.png
    68
    138
    media_image4.png
    Greyscale
”)

Claim 20 recites similar limitations as claim 4, and is rejected under the same rationale as applied to claim 4 above.

Regarding claim 5, the combination of references as applied to claim 1 above teaches [t]he method of claim 1. Further, Jindal discloses wherein the plurality of presentation features describe one or more selected from a group consisting of: a web browser on which the content item was presented to an individual of the plurality of individuals, a privacy setting associated with the web browser, a client device on which the content item was presented to the individual, an operating system operating on a client device, and any combination thereof. (Jindal, ¶ [0028], “When an online ad is served, one or more parameters may be used to describe how, when, and/or where the ad was served. These parameters are referred to as "serving parameters" below. Serving parameters may include, for example, one or more of the following: features of (including information on) a document on which, or with which, the ad was served, a search query or search results associated with the serving of the ad, a user characteristic (e.g., their geographic location, the language used by the user, the type of browser used, previous page views, previous behavior, user account, any Web cookies used by the system, user device characteristics, etc.),

Claim 21 recites similar limitations as claim 5, as is rejected under the same rationale as applied to claim 5 above.

Regarding claim 6, the combination of references as applied to claim 1 above teaches [t]he method of claim 1. Further, Jindal discloses wherein the plurality of conversion features describe one or more selected from a group consisting of: a web browser on which the event associated with the content item occurred, a privacy setting associated with a web browser, a client device on which the event occurred, an operating system operating on a client device, and any combination thereof. (Jindal, ¶ [0066] “Conversions might be measured by IP segment by (1) obtaining the set of distinct IP addresses that had a conversion event on the advertiser's Website, (2) obtaining the number of conversions associated with each IP on the advertiser's Website, and (3) filtering out multi-user IP addresses to get the number of IPs and conversions in single-user IP segment.” [The method produces a list of conversions associated with single-user IP addresses, each of which addresses uniquely identifies “a client device on which the event occurred,” as recited in the claim.]

Claim 22 recites similar limitations as claim 6, as is rejected under the same rationale as applied to claim 6 above.

Regarding claim 10, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.  Further, Wu teaches wherein the training data describes an association between at least one presentation feature of the set of presentation features and at least one conversion feature of the set of conversion features. (Wu, ¶ [0079] the system determines user affinities for content associated with targeting criteria for different user characteristics and combinations of user characteristics from the training data, and these determined affinities provide an indication of the likelihood having a characteristic such as interacting with content associated with the targeting criteria.)

Claim 26 recites similar limitations as claim 10, and is rejected under the same rationale as applied to claim 10 above.

Regarding claim 11, the combination of references as applied to claim 1 above teaches [t]he method of claim 1. Further, Wu teaches wherein the machine learning model is configured to receive as input one or more values associated with the content item and one or more values associated with the content publisher. (Wu, ¶ [0038] one or more ad requests are included in the ad store; an ad request includes advertisement content and a bid amount; the bid amount is associated with an advertisement by an advertiser)

Claim 27 recites similar limitations as claim 11, and is rejected under the same rationale as applied to claim 11 above.

Regarding claim 12, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.  Further, Wu teaches wherein the machine learning model is based on one or more selected from a group consisting of: a linear regression, a logistic regression, a boosting tree, a weighted decision tree, and any combination thereof. (Wu, ¶ [0080] “if the cluster model is a linear regression, a multinomial regression is performed on the values of the user characteristics and combinations of user characteristics as well as targeting probabilities associated with user characteristics and combinations of user characteristics; If the cluster model is a logistic function, a multinomial logistic regression is performed on values of the user characteristics, the combinations of user characteristics, and the targeting probabilities”)

Claim 28 recites similar limitations as claim 12, and is rejected under the same rationale as applied to claim 12 above.

Regarding claim 13, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.  Further, Jindal discloses wherein sampling the first group of individuals is based at least in part on one or more sampling techniques selected from a group consisting of: a random sampling technique, a systematic sampling technique, a stratified sampling technique, a cluster sampling technique, and any combination thereof. (Jindal, ¶ [0064] “A sample view-through conversion rate for an advertising campaign for single user IP addresses might be determined by (1) measuring impressions by IP segment (e.g., an IP address, ranges of IP addresses, subnets, and the like), (2) measuring conversions by IP segment, and (3) matching view-through conversions for single-user IP segment.) [The sampling may be done by selecting a range of IP address (corresponds to “systematic sampling technique”) or selecting a subnet of IP addresses (corresponds to “stratified sampling technique”).])

Claim 29 recites similar limitations as claim 13, and is rejected under the same rationale as applied to claim 13 above.

Regarding claim 14, the combination of references as applied to claim 1 above teaches  [t]he method of claim 1.  Further, Jindal discloses wherein the user identifying information includes one or more selected from a group consisting of: an online system user identifier, a client device identifier, a browser identifier, and any combination thereof. (Jindal, ¶ [0028], “When an online ad is served, one or more parameters may be used to describe how, when, and/or where the ad was served. These parameters are referred to as "serving parameters" below. Serving parameters may include, for example, one or more of the following: features of (including information on) a document on which, or with which, the ad was served, a search query or search results associated with the serving of the ad, a user characteristic (e.g., their geographic location, the language used by the user, the type of browser used, previous page views, previous behavior, user account, any Web cookies used by the system, user device characteristics, etc.)” [The ad presentation data includes the type of browser used] 

Claim 30 recites similar limitations as claim 14, and is rejected under the same rationale as applied to claim 14 above.

Regarding claim 15, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.  Further, Jindal discloses wherein the event associated with the content item comprises one or more of: a visit by an individual to a website associated with the content item, a visit by an individual to a physical location associated with the content item, a purchase by an individual of a product associated with the content item, a purchase by an individual of a service associated with the content item, and any combination thereof. (Jindal, ¶ [0024] “"Conversion" means that a user does some activity on an advertiser's site such as registration, sales, visiting a particular page (e.g., specified by the advertiser) or performing another activity (such as, for example, requesting product information, sending a product inquiry, or adding items to a shopping cart) (e.g., specified by the advertiser), and is thus considered to have converted.”)

Claim 31 recites similar limitations as claim 15, and is rejected under the same rationale as applied to claim 15 above.

Claims 7-9 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Jindal, Wu, and Telhaj in further view of Cui et al. (US 2015/0332317, hereinafter "Cui") (previously cited)

Regarding claim 7, The combination of references as applied to claim 1 above teaches [t]he method of claim 1.
The above combination does not teach wherein the machine learning model extrapolates a number of occurrences of the event attributable to presentation of the content item by the content publisher by: computing, by the machine learning model, a weight associated with a presentation feature of the set of presentation features and a conversion feature of the set of conversion features associated with each individual of the plurality of converting individuals based at least in part on a number of individuals of the plurality of converting individuals associated with the presentation feature and the conversion feature; determining a set of individuals associated with the presentation feature and the conversion feature; applying the weight to an a number of individuals of the set of individuals; and extrapolating a percentage of occurrences of the event attributable to presentation of the content item by the content publisher based at least in part on the applying the weight.
Cui teaches wherein extrapolating a number of occurrences of the event attributable to presentation of the content item by the content publisher comprises: computing, by the machine-learned model, a weight associated with a presentation feature of the set of presentation features and a conversion feature of the set of conversion features associated with each individual of the plurality of converting individuals based at least in part on a number of individuals of the plurality of converting individuals associated with the presentation feature and the conversion feature; (Cui, ¶¶ [0044-45] given attributes of advertisement content and user attributes, the ad publisher estimates and stores a context scalar associated with each of one or more social networking system users; the system then calculates an expected click-through (conversion) rate for the advertisement that is dependent on the user or context under which the ad is displayed to the user; 
Cui ¶ [0042] the system may compute an empirical conversion rate for the advertisement request based on recorded or estimated conversion rates for the same or similar advertisement request) determining a set of individuals associated with the presentation feature and the conversion feature; (Cui, ¶ [0061] a subset of users is sampled from the target audience to determine a reach count for each user in the subset) applying the weight to a number of individuals of the set of individuals; (Cui ¶ [0073] an expected conversion outcome for the target audience is estimated based on the total number of impressions for the target audience and an empirical conversion rate) and extrapolating a percentage of occurrences of the event attributable to presentation of the content item by the content publisher based at least in part on the applying the weight. (Cui, Fig. 9, Empirical Conversion Rate 956 is 20%; Cui ¶ [0130] the expected conversion outcome is computed by multiplying expected number of impressions for the target audience by an empirical conversion rate; the empirical conversion rate is an expected, predicted, or statistically measured conversion rate for the given advertisement and, optionally, for the given target audience)
Cui is analogous art, as it is in the field of measuring and estimating online advertisement performance in the context of social networking systems.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the presentation and conversion data of Jindal and the item demand estimation of Wu with the user-specific context scalar of Cui, the benefit being that it allows the system to predict an expected conversion rate for an advertisement that accounts for the specific user as well as the context in which the advertisement is presented to the user, as cited in ¶¶ [0044-45] of Cui.

Claim 23 recites similar limitations as claim 7, and is rejected under the same rationale as applied to claim 7 above.

Regarding claim 8, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.
The above combination does not teach wherein the number of occurrences of the event comprises a percentage of the occurrences attributable to presentation of the content item to the plurality of individuals by the content publisher.
Cui teaches wherein the number of occurrences of the event comprises a percentage of the occurrences attributable to presentation of the content item to the plurality of individuals by the content publisher. (Cui, Fig. 9, Empirical Conversion Rate 956 is 20%; ¶ [0130] the expected conversion outcome is computed by multiplying expected number of impressions for the target audience by an empirical conversion rate; the empirical conversion rate is an expected, predicted, or statistically measured conversion rate for the given advertisement and, optionally, for the given target audience)

Claim 24 recites similar limitations as claim 8, and is rejected under the same rationale as applied to claim 8 above.

Regarding claim 9, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.
The above combination does not teach further comprising: determining a metric describing performance of the content item based in part on an extrapolated number of occurrences of the event attributable to presentation of the content item to the plurality of individuals by the content publisher; and providing the performance metric to a user of the online system associated with the content item.
Cui teaches further comprising: determining a metric describing performance of the content item based in part on an extrapolated number of occurrences of the event attributable to presentation of the content item to the plurality of individuals by the content publisher; (Cui, Fig. 9, Empirical Conversion Rate 956 is 20%; Cui ¶ [0130] the expected conversion outcome is computed by multiplying expected number of impressions for the target audience by an empirical conversion rate; the empirical conversion rate is an expected, predicted, or statistically measured conversion rate for the given advertisement and, optionally, for the given target audience) and providing the performance metric to a user of the online system associated with the content item. (Cui, ¶¶ [0056-57] the system can measure one or more output parameters (such as number of users reached, number of impressions, number of clicks, number of conversion events, and so on) resulting from the delivery of the advertisement content based on the given input parameters; the delivery prediction system may estimate or predict, a priori, values for one or more of the output parameters based on the values of the input parameters provided in the ad request, even before or without the advertisement content actually being delivered to social networking system users; Figs 7e and 7f providing expected number of "likes" (conversion events) per day under various advertising scenarios.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the ad performance prediction of Wu with the display capability of Cui, the benefit being that it allows the system to present organized, consolidate, modified and/or formatted information to the user in a graphical interface, as recited in ¶ [0043] of Cui.

Claim 25 recites similar limitations as claim 9, and is rejected under the same rationale as applied to claim 9 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R GARDNER whose telephone number is (469)295-9128. The examiner can normally be reached 8:00am - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J Lo can be reached on 571-272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT R GARDNER/Examiner, Art Unit 2126
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126